

114 S73 IS: Local Control of Education Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 73IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit the Federal Government from mandating, incentivizing, or coercing States to adopt the
			 Common Core State Standards or any other specific academic standards,
 instructional content, curricula, assessments, or programs of instruction.1.Short titleThis Act may be cited as the Local Control of Education Act.2.General ESEA prohibition(a)In generalSection 9527 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7907) is amended by adding at the end the following:(e)Prohibition of Federal government mandating common standards, programs of instruction, curricula,
 assessments, or academic standardsAn officer or employee of the Federal Government shall not directly or indirectly, through grants, contracts, or other cooperative agreements under this Act (including waivers under section 9401)—(1)mandate, direct, or control a State, local educational agency, or school's specific instructional content or any specific academic standard, assessment, curriculum, or program of instruction, including through any requirement, direction, condition, or mandate to adopt—(A)the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a number of States, or any specific statewide or nationally recognized content standards; or(B)any assessment, instructional content, or curriculum aligned to, or based on, specific academic standards, including any of the standards described in subparagraph (A);(2)incentivize a State, local educational agency, or school to adopt any specific instructional content, academic standard, assessment, curriculum, commonality of standards or assessments, or program of instruction described in paragraph (1), which shall include providing any priority, preference, or special consideration during the application process based on any specific content, standard, assessment, curriculum, commonality, or program; or(3)make financial support available in a manner that is conditioned upon a State, local educational agency, or school's adoption of any specific instructional content, academic standard, assessment, curriculum, commonality of standards or assessments, or program of instruction described in paragraph (1), even if such requirements are specified in section 14006 or 14007 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 281) or any other Act..(b)Conforming amendmentSection 9527(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7907(a)) is amended by striking curriculum, program of instruction, or.3.Prohibition on requiring adoption of common standards with respect to waivers(a)ProhibitionSection 9401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861) is amended by adding at the end the following:(h)Prohibition on requiring certain standards for waivers(1)In generalThe Secretary shall not require that a State, local educational agency, Indian tribe, or school adopt, as a prerequisite or condition for any waiver under this section, any specific instructional content, academic standard, assessment, curriculum, or program of instruction, including—(A)the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a number of States, or any specific statewide or nationally recognized content standards; or(B)any assessment, instructional content, or curriculum aligned to, or based on, any specific academic standards, including any of the standards described in subparagraph (A).(2)Effect on previously issued waivers(A)In generalAny requirement described in paragraph (1) that was required for a waiver provided to a State, local educational agency, Indian tribe, or school under this section before the date of enactment of the Local Control of Education Act shall be void and have no force of law.(B)Prohibited actionsThe Secretary shall not—(i)enforce any requirement that is void pursuant to subparagraph (A); and(ii)require the State, local educational agency, Indian tribe, or school to reapply for a waiver, or to agree to any other conditions to replace any requirements that is void pursuant to subparagraph (A), until the end of the period of time specified under the waiver.(C)No effect on other provisionsAny other provisions or requirements of a waiver provided under this section before the date of enactment of the Local Control of Education Act that are not affected by subparagraph (A) shall remain in effect for the period of time specified under the waiver..4.Prohibition in Race to the Top FundingTitle XIV of Division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by inserting after section 14007 the following:14007A.Prohibition on requiring or preferring common standardsThe prohibitions of section 9527(e) of the Elementary and Secondary Education Act of 1965 shall apply to each grant awarded under section 14006 or 14007 in the same manner as such prohibitions apply to a grant awarded under such Act..